Citation Nr: 0107819	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  97-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder to include post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Anna Pat Krupkin, Agent






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from May 1951 to 
March 1952.  

This matter came before the Board of Veterans' Appeals ( 
Board) on appeal from a May 1995 rating decision of RO that 
denied service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  

The Board remanded the case in May 1999 for additional 
development of the record.  



FINDINGS OF FACT

1.  In a February 1953 decision, the Board denied the 
veteran's original claim of service connection for an 
acquired psychiatric disorder.  

2. In an October 1990 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for an acquired psychiatric disorder.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1990 Board decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for an 
innocently acquired psychiatric disorder.  38 U.S.C.A. §§ 
5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1953, the Board denied the veteran's original 
claim of service connection for an acquired psychiatric 
condition.  

In a decision of October 1990, the Board found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for an acquired psychiatric disorder.  
That decision is final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the October 1990 Board decision 
includes a November 1993 statement from a private physician 
who noted that, while he originally diagnosed the veteran as 
having a long-term personality disorder with anxiety and 
depression, he now believed that the veteran actually had a 
bipolar affective disorder (manic depression) and PTSD.  The 
physician stated that he felt that those illnesses resulted 
from the veteran's service and particularly from his time in 
the Army Hospital at Valley Forge.  

The new evidence also consists of the January 2000 VA 
psychiatric examination report completed by a board of two 
psychiatrists.  One psychiatric indicated that, while the 
veteran was in service, he often complained of a back problem 
which was diagnosed as psychogenic pain.  

The VA examiner indicated that the record did not indicate 
any diagnoses after that, but he had been treated with 
Lithium and Depakote.  The examiner indicated that it seemed 
very feasible that the veteran had suffered from a bipolar 
disorder all the way through.  The diagnosis was that of 
bipolar affective disorder.  

The new evidence also consists of the statements submitted by 
Anna Pat Krupkin, Ph.D., dated from January 1997 to April 
2000.  A January 1997 statement indicated that the veteran 
had been seen by her office and staff since August 1996 and 
that the veteran had severe chronic PTSD caused by his active 
military service.  It was noted that the veteran's was 
treated for a severe psychiatric problems at the Valley Forge 
Army hospital during active service.  The subsequently dated 
statements also show that the diagnoses included that of 
PTSD.  

The additional evidence includes the March 1999 statement of 
Richard E. Wolin, M.D. who noted that the diagnoses included 
that of mixed treatment refractory bipolar disorder and PTSD.  
Dr. Wolin concluded that PTSD and bipolar disorder began 
during service and did not exist prior to military service.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the October 1990 rating decision.  
Furthermore, the evidence is material as to the presented 
question of service incurrence for an innocently acquired 
psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for an innocently acquired psychiatric 
disorder to include PTSD is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an innocently acquired 
psychiatric disorder, to include PTSD, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim of service 
connection for an innocently acquired psychiatric disorder is 
warranted.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

The Board notes that the RO had previously been instructed to 
adjudicate the matter of service connection for PTSD, in 
addition to the issue as listed on the first page of this 
document.  In light of the Board's reopening of the claim for 
service-connection for an innocently acquired psychiatric 
disorder, the RO's consideration of the veteran's claim 
should encompass all claimed psychiatric disorders, including 
PTSD.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed psychiatric 
disorder since service.  In addition, the 
RO should instruct the veteran to submit 
all medical evidence that tends to 
support his assertions that he suffers 
from a current innocently acquired 
psychiatric disability, to include PTSD, 
due to disease or injury which was 
incurred in or aggravated by service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit evidence to the RO.  

2.  When the above development requested 
hereinabove has been completed, the claim 
of service connection should be reviewed 
by the RO.  The RO should undertake a de 
novo review of the claim based on the 
evidentiary record in its entirety.  Due 
consideration should be given to all 
pertinent laws and regulations, including 
the newly enacted legislation as noted 
above.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



